Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed February 8, 2022.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/08/2022 has been entered.
 
Notice of Non-responsive Amendment
	The reply filed on 02/08/2022 is not fully responsive to the prior Office Action because of the following omission(s) or matter(s): the claims are not considered to be in compliance with 37 CFR § 1.121, recited here:  
§ 1.121(c)  Manner of making amendments in applications. 
(c)(2)  When claim text with markings is required.  All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of “currently amended,” or “withdrawn” if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as “withdrawn— currently  amended.” 

	The claim amendment submitted 02/08/2022 fails to provide the correct claim statuses and markings to indicate all changes that have been made relative to the immediate prior version of the claims. In this case, the amendment indicates that claim 19 is “currently amended” and that the word “configured” is added to claim 19, when, in fact, claim 19 in the instant version of the claims is identical to claim 19 is the immediate prior version of the claims. Accordingly, claim 19 should be “previously presented” and the word “configured” should not be underlined. While it would be proper to reject entry of the present amendment for noncompliance with 37 CFR § 1.121, it is instead respectfully offered as a reminder to properly note the status of each claim submitted in order to avoid the issuance of a Notice of Non-responsive Amendment, which would delay prosecution and potentially have an adverse effect on any patent term adjustment should the claims proceed to issue. 

Claim Amendments
	Applicant’s amendment to the claims filed 02/08/2022 is acknowledged.
	Claims 1-14 are cancelled.
	Claims 15, 18, 28-32, and 34 are amended.
	Claims 15-35 are pending.
	Claims 21-25 are withdrawn from consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention/species.
	Claims 15-20, 26-35 are under examination.

	
Priority
	This application is a DIVISIONAL of U.S. Patent Application 13/974,973 filed August 23, 2013.

Withdrawal of Prior Rejections/Objections
	Rejections and/or objections not reiterated from the previous Office action mailed 10/13/2021 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 15-20, 26-35 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.
	This rejection is newly applied. To the extent applicable to this new rejection, a response to Applicant’s arguments follows this rejection.
	The claim is directed to an apparatus (system), which is a statutory category of invention.
	The claims are directed to a mental process (abstract idea), and thus directed to a judicial exception. Specifically, claim 15 recites a controller configured to (programmed to) “determine a volume of a storage medium to be added to said platelets based on said number of platelets or number of doses of doses of platelets and said fixed volume or volume within a fixed volume range of residual plasma remaining with said plasma”. 
	It is noted that (1) claims can recite a mental process even if they are claimed as being performed on a computer and (2) product claims can recite mental process-type abstract ideas, for instance product claims to computer systems. A mental process that can be performed in the human mind, or by a human using a pen and paper, is an abstract idea. With respect to the judicial exception, there is no distinction between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer when, with the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose the mental processes from being performed by a human, mentally or with pen and paper. See MPEP 2106.04(a)(2)(III).
	Although the claims recite that the mental process is “based on said number of platelets or number of doses of platelets and said fixed volume or volume within a fixed volume range of residual plasma remaining with said platelets”, the claims place no limitation on how, or in what way, the mental process is “based on” a number of platelets, a number of doses of platelets, a fixed volume, or a volume within a fixed volume range of residual plasma remaining with the platelets. The claims merely recite the idea of determining a volume of a storage medium without providing any specific instructions on how the determination is accomplished. Accordingly, the claims attempt to cover any solution to an identified problem (i.e. determining a volume of a storage medium) with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, and therefore the recitation is equivalent to the words “apply it”. See MPEP 2106.05(f)(1).
	Paragraph [00025] of the specification merely discloses: “The present disclosure is directed to methods and systems for collecting blood platelets or other blood component in a combined storage medium of residual plasma and a synthetic additive solution (AS). … the volume of the AS, on the other hand, is variable and may be determined and/or adjusted based on the targeted platelet yield to arrive at a volume of the combined storage medium that is effective for the storage of platelets for 5, 7, or even up to 9 days”. Overall, the instant specification merely discloses the concept of determining an effective volume of a combined storage medium at a high level of generality. The specification does not disclose specific rules or operations (computer-implemented or otherwise) to perform the concept, and therefore generally embraces any solution to arrive at the desired result.
	Prior to the effective filing date of the instantly claimed invention, Ringwald et al. “Washing platelets with new additive solutions: aspects on the in vitro quality after 48 hours of storage”, TRANSFUSION, Vol. 46, pages 236-243, 2006, relates a study on washing platelet (PLT) concentrates with platelet additive solution (PAS) for the purposes of storage (see Abstract). Ringwald discloses using an automated blood component collection system to collect a targeted number of 6 x 1011 platelets in 500 mL of plasma (page 237, col. 2, first paragraph). Ringwald further discloses a step of manually adding 200 mL of platelet additive solution (PAS) to the platelets (see page 238, col. 2). Therefore, Ringwald necessarily performs a mental process, within the human mind, of determining a volume of a storage medium (platelet additive solution) to be added a platelet concentrate comprising a targeted number of 6 x 1011 platelets obtained in a fixed volume of 500 mL of plasma. Accordingly, Ringwald demonstrates that the concept of determining a volume of a storage medium to be added to a platelet product comprising a targeted number of platelets, as recited by the claims, was practiced as a mental process within the human mind prior to the effective filing date of the instantly claimed invention. 
	Thus, with the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose the mental process from being performed by a human, mentally or with pen and paper. 
	The claims do not recite additional elements that integrate the judicial exception into a practical application. 
	With respect to the hardware/physical elements of the system (e.g. “reusable hardware apparatus”, “separation device”, “disposable processing circuit”, “rotatable element”, etc.), the claims invoke said elements (machinery) merely as tools to perform an existing process; i.e. the collection of platelet-rich plasma. The recited machinery is used in their ordinary capacity (e.g. processing biological fluid, separating whole blood components, etc.). Therefore, the claims invoke said machinery merely as tools to execute the abstract idea, and therefore the recitation is equivalent to the words “apply it”. See MPEP 2106.05(f)(2).
	The claim recites wherein the controller is further configured to (programmed to) perform additional operations, e.g. receive collection parameters, operate a separation device, control flow rates, and direct delivery of a volume of synthetic additive solution. These limitations amount to insignificant extra-solution activity with respect to the judicial exception (mental process). See MPEP 2106.05(g). These limitations do not apply, use, or rely on the judicial exception itself. The limitations merely serve to provide the platelet product invoked by the judicial exception, and therefore amounts to insignificant extra-solution activity.
	Overall, the high level of generality of the additional elements of the claims fail to provide any meaningful limitations that integrate a judicial exception into a practical application or amount to significantly more. The claims do not place any meaningful limitations on the achieved platelet product but rather broadly embraces any platelet product comprising platelets, residual plasma, storage medium, and synthetic additive solution. Thus, the claims merely state that the abstract idea (mental process) should be applied to achieve a desired result without placing any meaningful limitations on said desired result. See MPEP 2106.05(f)(3).
The claims are not considered to recite additional elements that amount to significantly more than the judicial exception itself because the additional elements, considered individually or in combination, are well-understood, routine, conventional activities previously known in the art. Automated blood-processing apparatuses for the separation of blood components, including platelets, was known in the art prior to the effective filing date of the claims, as evidenced by U.S. Patent No. 6,582,349 to Cantu et al. (see Abstract; col. 1, lines 14-27; and Figure 5). Moreover, Ringwald (discussed above) uses an automated blood component collection system to collect a targeted number of platelets in a fixed volume of plasma (page 237, col. 2, first paragraph) and further adds platelet additive solution (PAS) to the collected platelets for storage (page 238, col. 2).
	Accordingly, for the reasons set forth above, the claims are not patent eligible subject matter.
	Response to arguments: Applicant generally asserts that claim 15 has been amended to recite a structure of the controller that represents far more than merely abstract ideas and mental steps. See pages 6-7, joining paragraph, of Applicant’s reply. Applicant’s remarks have been carefully considered, but are not found persuasive. In this case, the amendments to claim 15 do not specifically recite any element that applies, uses, or relies on the judicial exception itself. In particular, the claim recites a controller that determines a volume of a storage medium, which is a mental process. However, the claim does not recite any task or operation (which the system/controller is configured/programmed to perform) that utilities the information obtained from the mental process (i.e. the determined storage medium). In fact, the only limitation of claim 15 that refers to a “storage medium” is the judicial exception itself.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15-20, 26-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
This rejection is reiterated with respect to claims 28-34 and newly applied to claims 15-20, 26-27, and 35. A response to Applicant’s traversal follows this rejection.
The claims recite collection of “doses” of platelets. Dependent claims 28-34 further recite the collection of a specific number of “doses” (i.e. “up to four doses”, “double dose”, “triple dose”, and “quadruple dose”). The recitation is indefinite as the term “dose” is undefined in the claims. It is unclear whether the term “dose” embraces any number of platelets, or whether the term “dose” is limited to a therapeutically effective amount of platelets to treat a particular disease, disorder, or condition. In the former case, if the term “dose” embraces any number of platelets, then it is unclear how one is to determine a “double,” “triple,” or “quadruple” dose because the number of platelets in a single dose is undefined. In the latter case, if the term “dose” is limited to a therapeutically effective amount of platelets to treat a particular disease, disorder, or condition, then the recitation is indefinite for failing to identity the disease, disorder, or condition for which the amount of platelets is effective to treat as different diseases, disorders, and conditions would require different amounts of platelets for effective treatment. For these reasons, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Response to arguments: Applicant argues that the term “dose” is a term for a unit of treatment commonly used in the field of blood component administration, and that the specification provides of what doses could be in paragraph 34, such as 3x1011. See page 7 of Applicant’s reply. Applicant’s remarks have been carefully considered, but are not found persuasive. In this case, although the claims are interpreted in light of the specification, limitations found in the specification are not read into the claims. Neither the claims nor specification define a single dose as 3x1011 platelets or as any other number of platelets. Accordingly, the number of platelets that constitutes a single dose, double dose, triple dose, or quadruple dose, as recited in the claims, is not clear, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
This rejection is newly applied.
The limitation “said rotatable member” in claim 20 lacks sufficient antecedent basis. For this reason, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 


Claims 15-20, 26-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
This rejection is newly applied.
Paragraphs (c)(i), (c)(ii), and (c)(iv), of claim 15 recite “collection parameters” selected from “a predetermined number of platelets or number of doses of platelets and a fixed volume or a volume within a fixed volume range of residual plasma remaining with said platelets” (emphasis added). The unorganized use of “and” and “or” statements renders unclear what combinations of elements and what alternatives are being claimed. For example, consider the recitation is drafted as “A or B and C or D”. It is unclear if such a recitation requires selection from (1) “A”, (2) “B and C”, or (3) “D”. Alternatively, it unclear if such a recitation requires selection from (1) “A and C”, (2) “A and D”, (3) “B and C”, or (4) “B and D”.  For these reasons, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Dependent claims 16-20, 26-35 are included in the basis of the rejection because they do not correct the deficiencies of the claim upon which they depend.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 33 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
This rejection is newly applied.
Claim 33, dependent on claim 29, recites collection of “a triple dose or quadruple dose”. However, claim 29 is limited to collection of a “double dose”. Accordingly, claim 33 is improper dependent for broadening the scope of the claim upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 35 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
This is a new matter rejection. This rejection is newly applied.
Claim 35 recites wherein the controller is configured to “deliver a volume of said synthetic additive solution until a combined storage volume comprising a volume of residual plasma and synthetic additive solution is reached, said combined storage volume based on the concentration of platelets.” There is insufficient written support in the specification for wherein the controller determines the amount of synthetic additive solution or combined storage medium based on the “concentration of platelets”. For these reasons, the claim is directed to subject matter which was not described in the specification as originally filed.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15-20, 28-30, 33, and 35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2009/0215602 A1 to Min et al.
This rejection is newly applied.
Min discloses an automated apheresis system for the collection of platelets (par. 12). The system comprises a reusable hardware apparatus comprising a separation device and a disposable processing circuit comprising a processing chamber for receiving a biological fluid and one or more containers for the collection of blood components (e.g. platelets). See Abstract; Figures 1-3; see paragraphs 13-15, 84-85 and 597.
The system further comprises a controller to perform a blood processing and collection procedure selected by the operator (par. 85). The controller comprises a microprocessor (par. 185) and implements the blood processing and collection procedures based upon preset protocols and other input from the operator (par. 89). In particular, the system controller is configured to:
receive collection parameters selected by the operator, including a target number of platelets, number of doses of platelets, and target volume (par. 300, 552-553, 593-594, 637);
operate a separation device to separate platelets form a biological fluid to arrive at the collection parameters (par. 12, 486-487);
control flow rates of biological fluid into and out of the processing chamber to arrive at the collection parameters (par. 181, 224, 397, 417, 624);
determine a volume of a storage medium to be added to the platelets based on the collection parameters (par. 595; claims 16 and 20); and 
direct delivery of a volume of non-plasma platelet storage solution (synthetic additive solution) to a container of concentrated platelets and residual plasma (par. 548, 552, 581-582, 607-608; claims 16 and 20).
See also claims 11-20.
Min discloses that the separation device is a centrifuge (rotatable element). See paragraphs 12, 90-92.
Min discloses that the disposable processing circuit comprises a container of the non-plasma platelet storage solution (synthetic additive solution). See paragraphs 548 and 581.
Min discloses that the processing chamber (18) is mountable on the centrifuge (20). See paragraphs 90, 39-41; Figures 1-3, 26-28. 
Min discloses that the processing chamber (18’) comprises a first sub-chamber (126’) and a second sub-chamber (390). See paragraphs 528-529 and Figure 33; compare to Figure 23 showing a processing chamber (18) comprising a single sub-chamber (126).
Min discloses, in exemplary procedures, the system is configured to collect one unit of “single dose platelets” (par. 552, 564, and 593). In another example, Min discloses that the system is configured to collect a target range of platelets between 3.0×1011 (the industry requirement) and 4.7×1011 (par. 594). Accordingly, because the number of platelets that constitute one “dose” is neither defined by the claims nor specification of the instant application, and further because one unit of collected platelets can be split into two, three, or four parts, Min is considered to disclose a controller configured to collect a single, double, triple, and quadruple dose of platelets, as recited in claims 28-29, and 33, under the broadest reasonable interpretation. Moreover, considering that Min’s exemplary procedures describes a system configured to collect one unit of “single dose platelets” (par. 552, 564, and 593), such an exemplary procedure may be repeated two, three, or four times in order to arrive at a “double”, “triple”, and “quadruple” dose of platelets. Accordingly, for this reason also, Min is considered to disclose a controller configured to collect a single, double, triple, and quadruple dose of platelets, as recited in claims 28-29, and 33, under the broadest reasonable interpretation.
Min discloses that the controller is configured to direct delivery of a volume of non-plasma platelet storage solution (synthetic additive solution) to a container of concentrated platelets and residual plasma based on the number of platelets (par. 548, 552, 581-582, 594, 600, 607-608; claims 16 and 20).
Min discloses that the controller is configured to direct delivery of a volume of non-plasma platelet storage solution (synthetic additive solution) to a container of collected platelets until a combined storage volume of residual plasma and synthetic additive solution is reached based on the concentration of platelets (par. 548, 552, 581-582, 594, 600, 607-608; claims 16 and 20).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26-27, 31-32, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0215602 A1 to Min et al., as applied to claims 15-20, 28-30, 33, and 35 above; in view of Radwanski et al. (June 2012) “The role of bicarbonate in platelet additive solution for apheresis platelet concentrates stored with low residual plasma” Transfusion, 53(3), 591-599.
This rejection is newly applied.
Prior to the effective filing date of the instantly claimed invention, Radwanski discloses an automated apheresis system for the collection of platelets configured to separate platelets (PLTs) from whole blood at a target platelet number (yield) and a target volume of residual plasma. See Abstract; “General study description” on page 592; and “PLT preparation” on page 593. Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify an automated apheresis system, as taught by Min, to be configured/programmed to separate platelets from a biological fluid at a target platelet number and a target volume of residual plasma, as taught by Radwanski, with a reasonable expectation of success because Radwanski reduces to practice such a function on an automated apheresis system. An ordinary artisan would be motivated to perform said modification in order to arrive at a desired a ratio of residual plasma to platelet additive solution (PAS) for the storage of platelets, as taught by Radwanski (see pages 591-593).
A target volume of residual plasma, as taught by Radwanski, is necessarily a volume of residual plasma within a pre-determined range.
Radwanski discloses that the system comprises multiple platelet storage containers, and that the system is configured to direct selected volumes of platelet additive solution (synthetic additive solution) to each container (page 593, “PLT preparation”). Moreover, Radwanski expressly discloses “manually” adding platelet storage solution to each platelet unit (page 592, “General study description”), and the automation of said manual process of Radwanski would have been prima facie obvious because both the Min and Radwanski disclosures were directed to systems for the automation of apheresis procedures. See MPEP 2144.04(III).
In addition, as discussed above, the automated apheresis system of Min comprises a platelet storage container, and the system is configured to direct delivery of a volume of non-plasma platelet storage solution (synthetic additive solution) to said container (par. 548, 552, 581-582, 607-608; claims 16 and 20). The mere duplication of parts, i.e. platelet storage containers, would have been prima facie obvious in view of Min to provide a means for collecting multiple units of platelet product or for dividing a single unit of platelet product into multiple units of platelet product. See MPEP 2144.04(VI)(B).
Finally, it is reiterated that Radwanski expressly discloses that the apheresis processes, as discussed above, were performed on an automated apheresis system, as opposed to being performed manually. However, it is noted that the mere automation of known manual processes is prima facie obvious. Accordingly, to the extent one or more of the apheresis processes of Radwanski were, in fact, performed manually, automation of said one or more manual processes would have been prima facie obvious because both the Min and Radwanski disclosures, as discussed above, were directed to systems for the automation of apheresis procedures. See MPEP 2144.04(III).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J GRABER whose telephone number is (571)270-3988.  The examiner can normally be reached on Monday-Thursday: 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on (571) 272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES JOSEPH GRABER/Examiner, Art Unit 1633                                                                                                                                                                                                        
/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633